On her motion for rehearing the respondent insists that the case should be controlled by 2 Masson Minn. St. 1927, § 8092, which provides:
"When a trust is created to receive the rents and profits of lands, and no valid direction for accumulation is given, the surplus of such rents and profits, beyond the sum necessary for the education and support of the person for whose benefit the trust is created, shall be subject in equity to the claims of his creditors, in the same manner as other personal property which cannot be reached by an execution at law."
This contention was rejected by the trial court. The respondent places her chief reliance upon the case of Wetmore v. Wetmore, *Page 80 
149 N.Y. 520, 44 N.E. 169, 33 L.R.A. 708, 52 A.S.R. 752, in which the New York court held that under their statutes the section which corresponds to § 8092 applied with equal force to trusts of personal property; but, aside from the difference between the trust instrument in that case and the one in the case at bar, there is in that state a statutory provision, absent from our own laws, which their courts have construed as making provisions for trusts in real estate equally applicable to personal property. Wisconsin, which has a provision similar to § 8092 and lacks the New York provision making it applicable to personal property, has recognized the distinction between the statutory situation in that state and in New York. Williams v. Smith, 117 Wis. 142, 148, 93 N.W. 464; Lamberton v. Pereles,87 Wis. 449, 58 N.W. 776, 23 L.R.A. 824. The respondent also relies upon Canfield v. Security First Nat. Bank, 8 Cal.App.2d 277,48 P.2d 133, but that case follows the New York construction of their statute, which, as before observed, has a statutory provision not included in ours. The distinction between the New York statutes and our own has been noticed by this court. Congdon v. Congdon, 160 Minn. 343, 360, 361,200 N.W. 76; In re Tower's Estate, 49 Minn. 371, 375, 52 N.W. 27.
As said by the trial court, the trust in the case at bar is largely one of personal property and there is no showing in the record of any rents or profits received from real estate included in the trust.
The petition for rehearing is denied. *Page 81